Citation Nr: 1002729	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  09-02 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a higher initial disability rating for 
posttraumatic stress disorder (PTSD), evaluated as 30 percent 
disabling from October 1, 2007 through July 15, 2008 and as 
50 percent disabling from July 16, 2008.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 
1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by 
the Hartford, Connecticut Department of Veterans Affairs (VA) 
Regional Office (RO), which awarded service connection for 
PTSD and assigned a 30 percent disability rating, effective 
October 1, 2007.  The Veteran perfected an appeal of the 
assigned rating.

In November 2009, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.

In a January 2009 rating decision, the RO increased the 
rating for the Veteran's PTSD to 50 percent, effective July 
16, 2008.  However, as that grant did not represent a total 
grant of benefits sought on appeal, the claim for increase 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).

For reasons explained below, the issue of entitlement to a 
TDIU is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.




FINDINGS OF FACT

1.  From October 1, 2007 through July 15, 2008, the 
preponderance of the competent medical evidence of record 
demonstrates that the Veteran's symptoms of PTSD were 
moderate in degree, with a Global Assessment of Functioning 
(GAF) scores ranging from 51 to 55 in August and September 
2007, and that this disability did not result in occupational 
and social impairment with reduced reliability and 
productivity.

2.  From July 16, 2008, the preponderance of the competent 
medical evidence of record demonstrates that the Veteran's 
symptoms of PTSD have been severe in degree with GAF scores 
ranging from 38 to 43, and that this disability has resulted 
in occupational and social impairment with deficiencies in 
most areas; total occupational and social impairment have not 
been shown.


CONCLUSIONS OF LAW

1.  From October 1, 2007 through July 15, 2008, the criteria 
for an initial disability rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).

2.  From July 16, 2008, the criteria for a disability rating 
of 70 percent for PTSD have been more nearly approximated.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, preadjudication VCAA notice was provided in an 
August 2007 letter, which advised the Veteran of what 
information and evidence is needed to substantiate his claim 
for service connection, as well as what information and 
evidence must be submitted by him and what information and 
evidence will be obtained by VA.  This letter also advised 
the Veteran of how disability evaluations and effective dates 
are assigned, and the type of evidence which impacts those 
determinations.  A November 2008 letter advised the Veteran 
of what is needed to support a claim for a higher evaluation 
and provided relevant rating criteria for evaluating his 
PTSD.  The claim was last adjudicated in January 2009.

In any event, the Veteran's claim for a higher initial rating 
arises from the initial grant of service connection for PTSD.  
In Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2009).  Thus, 
because the notice that was provided before service 
connection was granted was sufficient, VA's duty to notify in 
this case has been satisfied.  See generally Turk v. Peake, 
21 Vet. App. 565 (2008) (where a party appeals from an 
original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include VA 
treatment records and examination reports, lay evidence, and 
hearing testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by providing evidence and 
argument.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notices is not shown to have any effect on the case or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that he is entitled to a higher initial 
disability rating for PTSD.  Such disability has been rated 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, as 100 percent 
disabling for the period from June 13, 2007 through September 
30, 2007 (in accordance with the provisions allowing a 
temporary total evaluation under 38 C.F.R. § 4.29 (2009) for 
hospitalization); as 30 percent disabling for the period from 
October 1, 2007 through July 15, 2008; and as 50 percent 
disabling for the period beginning on July 16, 2008.

Under Diagnostic Code 9411, which is governed by a General 
Rating Formula for Mental Disorders, a 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and/or mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and/or 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and/or inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and/or 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2009).

One factor for consideration is the Global Assessment of 
Functioning (GAF) 
score, which is a scale reflecting the "psychological, 
social, and occupational functioning in a hypothetical 
continuum of mental health-illness."  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF 
score of 51 to 60 reflects moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A GAF score of 21 to 30 indicates that behavior is 
considerably influenced by delusions or hallucinations, or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acting grossly inappropriately, 
suicidal preoccupation), or an inability to function in 
almost all areas (e.g., stays in bed all day; no job, home, 
or friends).  A GAF score of 11 to 20 indicates that there is 
some danger of hurting oneself or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement), or an occasional failure to 
maintain minimal personal hygiene, or gross impairment in 
communication.  While the Rating Schedule does indicate that 
the rating agency must be familiar with the DSM-IV, it does 
not assign disability percentages based solely on GAF scores.  
See 38 C.F.R. § 4.130 (2009).

Turning to the evidence, VA treatment records reflect that 
the Veteran was hospitalized for PTSD treatment from June 
2007 through September 2007 while participating in VA's 
Posttraumatic Stress Residential Rehabilitation Program 
(PRRP).  In VA treatment records dated from May 2007 through 
September 2007, the Veteran reported the following symptoms: 
sleep disturbance (including nightmares and night sweats); 
flashbacks and intrusive thoughts; dissociative episodes; 
cued reactions and distress to reminders of war; avoidance of 
reminders (such as tight spaces, war movies, and news of 
Iraq); anxiety; feelings of guilt, shame, and helplessness; 
isolation; feelings of detachment from others; occasional 
depressed mood; short-term memory difficulties; poor 
concentration; hypervigilance; and exaggerated startle 
response.  The Veteran acknowledged that he had often used 
alcohol in the past to cope with his PTSD symptoms, though he 
had been sober since April 2007.  It was noted that, in the 
week after he described a particularly distressing memory to 
a treatment provider, the Veteran had several panic attacks.

However, throughout the period from May 2007 through 
September 2007, VA treatment records showed that the Veteran 
did not have any homicidal ideations, visual hallucinations, 
delusions, psychotic processes, thought disorders, ideas of 
reference, or paranoid ideations.  Mental status evaluations 
during this period reflected that the Veteran was alert, 
fully oriented, pleasant, and appropriate, with normal speech 
and behavior, fair hygiene, euthymic mood, restricted affect, 
and grossly intact insight and judgment.  The Veteran 
acknowledged that he had experienced occasional passive 
suicidal ideations (consisting of wishing he would not wake 
up), but expressed that he had no intent, plan, or desire to 
act upon such ideations.  The Veteran also reported 
occasional and transient auditory hallucinations during which 
he heard his name being called, but it was noted that he had 
no first-rank psychotic symptoms.

In fact, the VA treatment records dated from May 2007 through 
September 2007 consistently noted that the Veteran was 
psychiatrically stable and not a danger to himself or others.  
It was noted that he lived on the weekends with his ex-wife 
(whom he described as his best friend) and that he was close 
to his two grown children.  It was noted that the Veteran was 
unemployed and that he had not worked in several years.  His 
current activities notably included riding a bike, spending 
time with his family and church community, successfully 
maintaining a garden, and volunteering at a local animal 
shelter and church.  In August 2007, it was noted that he had 
made a platonic connection with a friend of his therapist.

Prior to his release from the PRRP, the Veteran underwent a 
VA PTSD examination at the end of August 2007.  On that 
occasion, he was distant, dissociative, and tearful at times 
when recounting his traumatic experiences in combat service.  
The Veteran reported having the following symptoms: intrusive 
thoughts; nightmares; flashbacks; physiologic and psychologic 
reactivity to reminders of the war; avoidance of such 
reminders (to include through the use of alcohol); restricted 
range of affect; sleep disturbance; hypervigilance; feeling 
panicky about being in closed-in and crowded spaces; 
exaggerated startle response; concentration and memory 
difficulties; depression and worry; wanting to isolate from 
others; feeling fidgety and nervous; and a history of anxiety 
attacks.  The Veteran also reported a history of episodic 
irritability and anger outbursts every once in awhile, but 
this was noted to not be a current problem.

At this August 2007 VA examination, a mental status 
evaluation reflected that the Veteran was adequately groomed, 
pleasant, and cooperative, with an anxious and depressed 
mood, moderately constricted affect (though noted to be 
appropriate to mood and content), logical and goal-directed 
thought process (with no evidence of a thought disorder), no 
auditory or visual hallucinations, fair insight, and good 
judgment.  It was noted that the Veteran had experienced 
episodic suicidal thoughts in the past, but had no current 
suicidal ideations and never any homicidal ideations.

Despite his report of mild to moderate feelings of detachment 
in his social relationships, it was noted at his August 2007 
VA examination that the Veteran lived on the weekends with 
his ex-wife and that he had a close relationship with her as 
well as with his two adult children.  He stated that he had 
some friends, including a local church priest whom he helped 
by volunteering at the church on weekends.  His other 
activities included taking rides with his ex-wife, working in 
the garden, doing other projects around the house, and 
remaining active in community events (such as serving the 
local VFW, Elks, and American Legion).  It was noted that the 
Veteran had recently turned his family construction business 
over to his son and that he did not plan to work in that 
business for pay, though he indicated that he did want to 
stay busy in some capacity.  It was noted that the Veteran 
had no difficulties with his activities of daily living and 
that he appeared to benefit from his treatment in the PRRP.  
It was also noted that he was not taking any psychiatric 
medication at present.  The Veteran was diagnosed with 
chronic PTSD and assigned a GAF score of 51.  

In September 2007, just prior to discharge from the PRRP, the 
Veteran was noted to be alert, fully oriented, pleasant, and 
appropriate.  His speech was normal, mood was euthymic, and 
affect was restricted.  He denied suicidal or homicidal 
ideation, hallucinations, and delusions.  His insight and 
judgment were grossly intact and there was no evidence of 
paranoia.  The psychiatrist assigned a GAF score of 55 and 
noted that the Veteran was psychiatrically stable for 
discharge and was discharged without any medications.

On July 16, 2008, the Veteran was admitted to a VA hospital 
for a two-day PTSD evaluation.  The Board notes that a GAF 
score of 38 was assigned upon the Veteran's discharge from 
this inpatient PTSD evaluation.  In VA treatment records 
dated from July 16, 2008 through December 2008, the Veteran 
reported the following symptoms: sleep disturbance (including 
nightmares and night sweats); recurrent flashbacks and 
intrusive thoughts; emotional and physiologic reactivity to 
reminders of traumatic events; sadness; irritability; 
fatigability; problems with memory and concentration; amnesia 
for parts of relevant events; restlessness; social 
withdrawal; essential anhedonia; avoidant behavior; emotional 
numbing and distancing; having a sense of foreshortened 
future; hypervigilance; exaggerated startle response; and 
frequent auditory hallucinations.  It was noted that he now 
lived alone and that he was no longer with his ex-wife after 
he gave her a bloody nose while thrashing violently in his 
sleep.  He stated that he did not drive alone, because 
flashbacks would cause him to drive dangerously with poor 
attention.  He revealed that he now spent his days staying at 
home, inside and alone.

However, throughout the period from July 16, 2008 through 
December 2008, VA treatment records showed that the Veteran 
did not have any delusions, visual hallucinations, or 
psychotic behavior.  A mental status evaluation during this 
period reflected that the Veteran was alert and oriented, 
with no suicidal or homicidal ideations.

During his two-day inpatient PTSD evaluation in July 2008, it 
was noted that his anxiety abated and he grew comfortable 
enough to join in activities and socialize with other 
Veterans and staff.  Throughout the period from July 16, 2008 
through December 2008, it was also noted that he was not 
taking any psychiatric medication, as he could not tolerate 
such drugs due to their sedative effects.  Finally, it was 
noted that the Veteran remained independent in his activities 
of daily living.

In November 2008, the Veteran's ex-wife (who is reportedly a 
licensed nurse) submitted a statement describing the impact 
of the Veteran's PTSD symptoms on their relationship, noting 
the Veteran's physical and verbal abuse toward her.  She 
stated that the Veteran's antisocial behavior had alienated 
him from his friends and family, and that his adult daughter 
had refused to have contact with him for the last five years 
because of this.  The Veteran's ex-wife also described the 
Veteran's past history of failing to be able to operate a 
small business, struggling with alcohol abuse, and suffering 
from poor sleep habits.  She noted that, at an increasing 
rate, his attempts to verbalize his thoughts were incoherent.  
She also revealed that he needed to be reminded of his 
personal care at times.  Also in November 2008, the Veteran's 
friend submitted a statement regarding the Veteran's abusive 
tendencies (to include alcohol, verbal, and physical abuse).

The Veteran underwent another VA PTSD examination in December 
2008 with the same examiner who conducted his August 2007 
examination.  It was noted that his depressive symptoms were 
now more severe, likely secondary to recent losses (including 
foreclosure on his home, his ex-wife moving out of the area, 
and the recent loss of his dog).  His current symptoms were 
noted as follows: sleep disturbance; frequent dissociative 
flashbacks (which have caused him to no longer drive); 
avoidance; arousal; daily depressed mood; anhedonia; low 
motivation and energy; feelings of guilt and shame; worry and 
anxiety; and limited hopelessness.

At this December 2008 VA examination, a mental status 
evaluation reflected that the Veteran presented as unshaven 
and slightly tremulous, with tangential thought process at 
times (though easily redirected), poor insight and judgment, 
and some cognitive deficits.  No auditory or visual 
hallucinations were reported or noted upon examination.  It 
was noted that the Veteran had experienced episodic passive 
suicidal ideation, but that he had no intent or plan to act 
on such thoughts.

It was noted at his December 2008 VA examination that the 
Veteran's ex-wife had recently moved to a different state and 
that difficulties in their relationship had been attributed 
to his PTSD symptoms.  At present, since his home had been 
foreclosed, he lived in the basement of his former father-in-
law's home, and it was noted that he drank with him nightly.  
The Veteran stated that he got along well with his former in-
laws and that he spent time during the day working on limited 
projects around the home at their request.  He also revealed 
that he spoke with his next-door neighbor on occasion as well 
as a reverend from a local church.  The Veteran reported that 
he cleaned the church once a week and received a limited 
amount of payment and recyclables for this.  However, it was 
noted that the Veteran appeared to spend most of his time at 
home listening to the radio and engaging in limited 
activities overall.  It was also noted that the Veteran was 
currently unemployed and that he had been unable to find 
work, though he was still motivated to work.  Finally, it was 
noted that the Veteran was not taking any psychiatric 
medication at present, due to the sedative side effects.  The 
Veteran was diagnosed with chronic PTSD and assigned a GAF 
score of 43.  The examiner commented that it was highly 
likely that the Veteran's PTSD symptoms, medical problems, 
and alcohol abuse would severely limit his ability to 
function in a regular employment position.

At his November 2009 hearing, the Veteran described his 
current PTSD symptoms, including his difficulties with 
sleeping at night.  He admitted that he drank heavily to cope 
with the stress of his PTSD.  The Veteran testified that he 
lived alone in the basement of his former father-in-law's 
house, who had passed away.  He stated that he did not have 
many friends and did not have much contact with his daughter, 
and that he usually stayed at home and did not really go 
anywhere.  However, he acknowledged that he was good friends 
with a reverend and that he would walk down the street to 
visit and talk with this reverend during the day.  The 
Veteran also expressed his own belief that he could work at 
the present time and stated that he wanted to work.

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's PTSD is appropriately 
evaluated as 30 percent disabling from October 1, 2007 
through July 15, 2008, but that a rating of 70 percent is 
warranted from July 16, 2008.

From October 1, 2007 through July 15, 2008, the competent 
medical evidence of record demonstrates that the Veteran's 
symptoms of PTSD were moderate in degree, and that his 
disability did not result in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; or difficulty in establishing and maintaining effective 
work and social relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009).  The Board notes that GAF scores as low as 
42 were assigned by VA treatment providers during the period 
of hospitalization.  However, during this period, the Veteran 
was in receipt of a 100 percent evaluation.  The issue at 
hand is the severity of the Veteran's PTSD beginning October 
1, 2007.  Thus, the symptomatology close in time to his 
discharge from the PRRP is the most probative of the level of 
his PTSD for the period beginning October 1, 2007.  

On his VA examination in August 2007 and shortly prior to 
discharge from the PRRP, the Veteran had GAF scores ranging 
from 51 to 55 which reflect moderate symptomatology.  
Moreover, the mental status examination shortly before 
discharge does not reflect symptomatology consistent with an 
evaluation in excess of 30 percent.  He was noted to be 
psychiatrically stable and was discharged without the need 
for medication. 

As of his hospitalization on July 16, 2008, the competent 
medical evidence of record demonstrates that the Veteran's 
symptoms of PTSD have been generally severe in degree, and 
that his disability has resulted in occupational and social 
impairment with deficiencies in most areas.  In this regard, 
he was assigned a GAF score of 38 during his July 2008 
hospitalization, which indicates major impairment in several 
areas.  On the subsequent VA examination the Veteran reported 
occasional suicidal thoughts and frequent dissociative 
flashbacks.  The examiner noted the Veteran has a high degree 
of avoidance and has poor insight and judgment.  A GAF score 
of 43 was assigned, indicating serious symptoms.  

Upon review of the evidence, and after resolving all doubt in 
the Veteran's favor, the Board finds that beginning July 16, 
2008, the Veteran's PTSD symptomatology more nearly 
approximates the criteria for a 70 percent rating.  

A 100 percent rating under Diagnostic Code 9411 is not 
warranted, however.  While the Veteran has acknowledged 
having suicidal thoughts occasionally, such thoughts have 
been described as passive and without any active ideation, 
plan, or intent.  Thus, he is not in persistent danger of 
harming himself, nor has he expressed homicidal intent.  In 
addition, while the Veteran's ex-wife noted in her November 
2008 statement that the Veteran had to be reminded of his 
personal care at times, the medical evidence of record shows 
that he has remained independent in his activities of daily 
living.  Furthermore, the Veteran has indicated that he has a 
meaningful interpersonal relationship with a reverend friend.  
Although he has occasionally reported hallucinations, such 
have not been shown to be persistent or impairing his daily 
functioning such that a higher evaluation is warranted.  
Indeed, the GAF scores assigned do not reflect that his 
behavior is influenced by hallucinations.  Finally, despite 
his current unemployment, the Veteran has expressed a desire 
to work, and currently helps out cleaning the church once a 
week for limited payment and recyclables.

In summary, the Board concludes that the Veteran's PTSD has 
been adequately addressed by the 30 percent evaluation 
already assigned under Diagnostic Code 9411 from October 1, 
2007 through July 15, 2008, and that a 70 percent evaluation, 
but no higher, his warranted from July 16, 2008.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

The Board has also considered whether the Veteran's PTSD 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, and provide for higher ratings for additional 
or more severe symptomatology than is shown by the evidence.  
Thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluations are, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).

The Board acknowledges that the evidence is still being 
developed for the Veteran's TDIU claim with regard to any 
effects of his service-connected PTSD on his employment.  
However, as noted above, any impact on the Veteran's 
employment would need to be considered for extraschedular 
purposes only if the schedular criteria are inadequate to 
rate his service-connected PTSD.  Id. at 118 ("[I]n cases 
regarding whether extraschedular referral is warranted, the 
threshold determination is whether the disability picture 
presented in the record is adequately contemplated by the 
rating schedule.").  As the schedular ratings adequately 
contemplate his disability, referral for extraschedular 
consideration is not warranted.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim for an evaluation in excess of 30 percent for 
the relevant period prior to July 15, 2008 and in excess of 
70 percent thereafter, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Entitlement to an initial disability rating for PTSD, in 
excess of 30 percent from October 1, 2007 through July 15, 
2008 is denied. 

Entitlement to a 70 percent disability rating for PTSD, 
effective from July 16, 2008, is granted, subject to the 
regulations applicable to the payment of monetary benefits.


REMAND

The Board observes that a claim for a TDIU, as due to PTSD, 
has been raised by the Veteran during the course of the 
current appeal.  In light of a recent case, Rice v. Shinseki, 
22 Vet. App. 447 (2009), entitlement to a TDIU is properly 
considered as part of the claim for increased rating for 
PTSD.  As such, the claim for a TDIU, as due to the Veteran's 
service-connected PTSD, may be considered by the Board in 
tandem with his claim for a higher initial disability rating.  
See id.  However, the Board observes that further development 
is required prior to adjudicating the Veteran's claim of 
entitlement to a TDIU.




The Board notes that the Veteran has not been provided with 
VCAA notice of the requirements for a TDIU claim, nor has 
relevant employment information been obtained.  Thus, on 
remand, the RO/AMC should provide corrective notice and 
request that the appropriate TDIU form be completed.

The evidence of record reflects that the Veteran had worked 
as an independent contractor until an April 2007 ankle 
fracture caused him to be unable to continue this kind of 
work.  At his December 2008 VA examination, the examiner 
commented that it was highly likely that the Veteran's PTSD 
symptoms, in addition to his other medical problems and 
alcohol abuse, would severely limit his ability to function 
in a regular employment position.  Nevertheless, the Veteran 
has expressed a desire to work.  The Board has determined 
that the medical evidence of record does not adequately 
address the extent to which the Veteran's service-connected 
PTSD, by itself, would affect his ability to obtain or retain 
gainful employment (without regard to his age).  Therefore, 
the Board finds that such medical opinion is necessary in 
order to fully and fairly evaluate the Veteran's claim for 
entitlement to a TDIU.

Ongoing relevant medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran proper VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that advises the Veteran about 
what is needed to substantiate a claim for 
a TDIU.  In addition, ask the Veteran to 
complete a VA Form 21-8940, Veteran's 
Application for Increased Compensation 
Based on Unemployability, to obtain 
relevant employment information.


2.  Obtain mental health treatment records 
from the VA Medical Center in Northampton, 
Massachusetts dating since December 2008.

3.  After the above has been completed to 
the extent possible, schedule the Veteran 
for a VA psychiatric examination to 
determine the impact of the Veteran's PTSD 
on his ability to obtain or retain gainful 
employment.  The claims file should be 
provided to and be reviewed by the 
examiner in conjunction with the 
examination.  Following examination of the 
Veteran and review of the claims file, the 
examiner should provide an opinion as to 
whether the Veteran's PTSD (without regard 
to age) prevents the Veteran from 
obtaining or retaining gainful employment. 
The examiner should provide a rationale 
for the opinion expressed.

4.  After the development requested above 
has been completed to the extent possible, 
the record should be reviewed and the 
claim for entitlement to TDIU adjudicated.  
If the benefit sought on appeal is denied, 
then the Veteran and his representative 
should be furnished with a supplemental 
statement of the case which includes the 
regulations governing TDIU claims and be 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration, 
if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


